TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-00-00376-CR
                                       NO. 03-00-00377-CR
                                       NO. 03-00-00378-CR



                                 Jose Antonio Rivera, Appellant

                                              &
                                  Martin Hernandez, Appellant

                                                  &

                             Marcos Antonio Hernandez, Appellant

                                                  v.

                                   The State of Texas, Appellee



         FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
                      NOS. 00-1410-1, 00-1402-1 & 00-1409-1
               HONORABLE KEVIN HENDERSON, JUDGE PRESIDING



               Appellants Jose Antonio Rivera, Martin Hernandez, and Marcos Antonio Hernandez

pleaded guilty to evading arrest. See Tex. Penal Code Ann. § 38.04 (West Supp. 2001). The court

adjudged them guilty and sentenced each to incarceration for thirty days.

               Appellants’ retained attorney did not file a brief on appeal. Neither counsel nor

appellants appeared at the hearing ordered by this Court pursuant to Texas Rule of Appellate

Procedure 38.8(b)(2). Under the circumstances, we conclude that appellants either no longer desire

to prosecute the appeals or have failed to make the necessary arrangements for filing a brief. See Tex.

R. App. P. 38.8(b)(4).
               We have reviewed the appellate record and find no fundamental error that should be

considered in the interest of justice. The judgments of conviction are affirmed.




                                              __________________________________________

                                              Mack Kidd, Justice

Before Justices Kidd, B. A. Smith and Puryear

Affirmed

Filed: June 29, 2001

Do Not Publish




                                                 2